DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dams et al. (U.S. 20060114967) [hereinafter Dams] in view of Yamada et al. (U.S. 6227702) [hereinafter Yamada].
           For claims 1, 16: Dams discloses in Fig. 1 a device/ method in the field of applicant’s endeavor comprising a second straightening using transport rollers/ non-motor driven nozzle straighteners arranged to straighten between the feeding and straightening device 18, 7 and the molten metal bath 3.
For claim 2: Dams teaches purge gas 10.
For claim 3: the optical fiber is released within a slag.
For claim 4: the optical fiber is released/ immersed at 90 degree angle to the surface of the metal bath.
For claim 5: the optical fiber is released to the molten bath at a distance closer that the walls of the vessels.

For claim 18: it is considered that the end of the nozzle should withstand conditions inside the vessel.
Although it appears from Fig. 1 that the optical fiber coming from the spool 8 is somewhat kept angulated (and some structure should keep it that way), Dams does not explicitly teach a first straightening of the optical wire that would straighten and feed/ direct the optical fiber into the molten bath.
Dams does not explicitly teach a plurality of rollers of a first straightening of the optical cored wire, as stated in claim 1.
            Yamada discloses in Fig. 3 the device and method in the field of applicant’s endeavor, the method comprising:
decoiling an optical cored wire 1:
feeding the optical coiled wire in a feeding direction towards the molten metal bath and conducting a first straightening of the optical wire using a feeding and straightening device comprising (feed drum and rollers) 2, 36 a plurality of rollers 36. The feeding/ spool is located aside, and the straightening device 36 is directing the optical cable into the molten bath.
Therefore it would have been obvious to one skilled in the art at the time before the effective filing date, to perform a first straightening of the optical wire using a feeding and straightening device, so as to allow the feeding device/ spool be located at angle relative to the molten bath and directed by the first straightening device, as taught by Yamada.
Claims 1-5, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Dams.
            Yamada discloses in Fig. 3 the device and method in the field of applicant’s endeavor, the method comprising:
decoiling an optical cored wire 1:
feeding the optical coiled wire in a feeding direction towards the molten metal bath and conducting a first straightening of the optical wire using a feeding and straightening device comprising (feed drum and rollers) 2, 36 a plurality of rollers 36. The feeding/ spool is located aside, and the straightening device 36 is directing the optical cable into the molten bath.
Yamada does not explicitly teach conducting a second straightening of the optical cored wire using a plurality of non-motor driven nozzle straighteners arranged between the feeding and straightening device and the molten metal bath, as stated in claim 1.
For claims 1, 16: Dams discloses in Fig. 1 a device/ method in the field of applicant’s endeavor comprising a second straightening using transport rollers/ non-motor driven nozzle straighteners arranged to straighten between the feeding and straightening device 18, 7 and the molten metal bath 3.
For claim 2: Dams teaches purge gas 10.
For claim 3: the optical fiber is released within a slag.
For claim 4: the optical fiber is released/ immersed at 90 degree angle to the surface of the metal bath.
For claim 5: the optical fiber is released to the molten bath at a distance closer that the walls of the vessels.
For claim 15: the structure that is immersed in the molten metal bath is an immersion nozzle comprising a plurality of non-motor driven nozzles and a pipe 1 for guiding the nozzle.
For claim 18: it is considered that the end of the nozzle should withstand conditions inside the vessel.
Therefore it would have been obvious to one skilled in the art at the time before the effective filing date, to add a second straightening rollers, so as to keep the immersion nozzle steady along the vertical axis and to avoid it coiling back on the way of immersion. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejections necessitated by the amendment.

Allowable Subject Matter
Claims 7-14, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neyens et al. (.S. 10024732) [hereinafter Neyens] discloses a device in the field of applicant’s endeavor and states that the metallic sheath/ carrier pipe is made of stainless steel.
Neyens et al. (U.S. 20140321504) discloses a device in the field of applicant’s endeavor and states that a purge gas is important to prevent slag/ steel from entering a nozzle through which the fiber is fed.
Yamanaka et al. (U.S. 20030002560) [hereinafter Yamanaka] discloses a device/ method in the field of applicant's endeavor comprising metal coated fiber wire and teaches to release a purge gas through a guide pipe 13 into a container/ bath, [0002], Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855 
February 02, 2022